United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1019
                                    ___________

Steven Paul Garcia,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
State of Minnesota,                      * District Court for the
                                         * District of Minnesota.
             Appellee,                   *
                                         *       [UNPUBLISHED]
Lynn M. Dingle, Warden; MCF              *
Willow River Moose Lake                  *
Correctional Facility,                   *
                                         *
             Respondents.                *
                                    ___________

                              Submitted: October 17, 2000
                                 Filed: October 20, 2000
                                  ___________

Before McMILLIAN, BOWMAN, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       In a Minnesota state court, Steven Paul Garcia pleaded guilty to attempted first-
degree criminal sexual conduct and was sentenced to an agreed-upon sentence of 81
months. The sentence was not complete, however, because it failed to require the
statutorily mandated ten-year period of conditional release that Minnesota requires for
sex offenders like Garcia, who had a prior criminal sexual conduct conviction. After
the sentence had been affirmed by the Minnesota Court of Appeals, the state requested
the sentencing court to impose the statutorily mandated ten-year term of conditional
release, and the sentencing court did so. Garcia appealed. The Minnesota Court of
Appeals and Minnesota Supreme Court affirmed the addition of the term of conditional
release, giving Garcia the option of moving to withdraw his guilty plea. Garcia then
proceeded to seek federal habeas relief, arguing, as he had in the state courts, that the
state's alteration of his original sentence was unlawful and, aside from violating state
law, amounted to a violation of the Double Jeopardy and Due Process Clauses. The
District Court1 rejected Garcia's claims and denied his 28 U.S.C. § 2254 petition.

       In this appeal, Garcia renews his arguments. Like the District Court, we reject
them. Inasmuch as a sentence that does not conform to a mandatory statutory penalty
is subject to correction by the sentencing court, and since Garcia was given the option
of withdrawing his guilty plea, in the circumstances of this case his due process claim
must fail. Similarly, his double jeopardy claim lacks merit. The Double Jeopardy
Clause is not violated when a trial court corrects a sentencing error to conform to the
governing statute.

       The report and recommendation of the Magistrate Judge, which the District
Court adopted, is thorough and well-considered. There being no error of law, the order
of the District Court is AFFIRMED. See 8th Cir. R. 47B.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-